Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wendy Bens appeals the district court’s order denying his habeas corpus action brought pursuant to Fed.R.Civ.P. 17. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss for the reasons stated by the district court. Bens v. United States, No. 1:09-cv-03050-WDQ (D.Md. Dec. 10, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.